In this case the petitioner and respondent filed a petition against her husband, the appellant, for a divorce on the ground of desertion. In the petition it is alleged, the defendant deserted her on or about the 5th day of September, 1921.
The defendant filed an answer denying the desertion and alleging in a cross petition that the petitioner deserted him on or about the 5th day of September, 1921.
The case was heard by Vice-Chancellor Bentley, he advised a decree dismissing the cross petition of the defendant, that the prayer of the petitioner be granted, and that the parties *Page 346 
be divorced from the bond of matrimony on the ground of desertion.
Our examination of the record leads us to the same conclusion as that of the learned vice-chancellor.
The decree of the court of chancery is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None.